Exhibit 10.4

 

LOGO [g325851g34c89.jpg]

 

NeoPhotonics Corporation

Severance Rights Agreement

This Severance Rights Agreement (the “Agreement”) is made and entered into by
and between Dr. Chi Yue (“Raymond”) Cheung (the “Employee”) and NeoPhotonics
Corporation, a Delaware corporation, (the “Company”), effective as of April 30,
2012.

RECITALS

A. The Board of Directors of the Company (the “Board”) believes that it is in
the best interests of the Company and its shareholders to provide the Employee
with certain severance benefits should the Employee’s employment with
NeoPhotonics (China) Co., Ltd. (the “Employer”), the Company or any affiliate of
the Company terminate under certain circumstances. Such benefits are intended to
provide the Employee with enhanced financial security and with sufficient
incentive and encouragement for the Employee to remain with the Company.

B. Certain capitalized terms used in the Agreement are defined in Section 5
below.

AGREEMENT

The parties hereto agree as follows:

 

1. Term of Agreement. The terms of this Agreement shall terminate upon the date
that all obligations of the parties hereunder have been satisfied, if the
Employee is eligible to receive benefits hereunder, or immediately upon a
termination of the Employee’s employment as to which he has no eligibility for
benefits hereunder. A termination of the terms of this Agreement pursuant to
this Section shall be effective for all purposes.

 

2. Employment Terms. The Company and the Employee acknowledge that except for
the severance benefits provided in this Agreement, the Employee’s employment is
and shall continue to be subject to the terms and conditions of the Labour
Contract between the Employee and the Employer dated August 14, 2007 (the
“Labour Contract”).

 

3. Agreement Benefits.

 

  (a) Involuntary Termination Generally. If the Employee’s employment terminates
as a result of Involuntary Termination, except by such Involuntary Termination
as provided in Section 3(b) below, and provided the Employee provides a valid
and effective Release of Claims not later than thirty (30) days after such
termination, the Company will pay or will cause the Employer to pay, as
applicable, the Employee the following severance benefits:

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]



--------------------------------------------------------------------------------

  (i) a lump sum severance payment equal to twenty-four (24) months of the
Employee’s Base Compensation, with such amount payable within ten (10) business
days after the effective date of the Release of Claims;

 

  (ii) a monthly cash payment in an amount equal to the monthly premium that the
Employee would be required to pay to continue the Employee’s group health
coverage in effect on the date of his termination, payable until the earlier of
(i) the close of the twenty-four (24) month period following the effective date
of the Involuntary Termination, and (ii) the date the Employee commences new
employment following his termination date; and

 

  (iii) the vesting of each of the Employee’s then-outstanding compensatory
equity awards granted under any of the Company’s equity incentive plans, and the
rate of lapsing of any repurchase right applicable to any shares received under
such awards, shall automatically be accelerated (and, in the case of options,
such options shall become exercisable), as of the effective date of the
Employee’s Involuntary Termination, as to the number of shares that would have
vested, or as to which repurchase rights would have lapsed, in the ordinary
course of business if the Employee had maintained his employment or consulting
relationship with the Company for eighteen (18) months following the effective
date of the Involuntary Termination.

 

  (b) Involuntary Termination Following a Change in Control. If the Employee’s
employment terminates as a result of Involuntary Termination on or within twelve
(12) months following a Change of Control, and provided the Employee provides a
valid and effective Release of Claims not later than thirty (30) days after such
termination, the Company will pay the Employee the following severance benefits:

 

  (i) a lump sum severance payment equal to the sum of (A) twenty-four
(24) months of the Employee’s Base Compensation and (B) 200% of the Employee’s
target Bonus for the year of termination, with such amount payable within ten
(10) business days after the date of effectiveness of the Release of Claims;

 

  (ii) a monthly cash payment in an amount equal to the monthly premium that the
Employee would be required to pay to continue the Employee’s group health
coverage in effect on the date of his termination, payable until the earlier of
(i) the close of the twenty-four (24) month period following the effective date
of the Involuntary Termination, and (ii) the date the Employee commences new
employment following his termination date; and

 

  (iii)

the vesting of each of the Employee’s then-outstanding compensatory equity
awards granted under any of the Company’s equity incentive plans, and the rate
of lapsing of any repurchase right applicable to any shares received under such
awards, shall automatically be accelerated (and, in the case of options, such
options shall become exercisable), as of the effective date of the Employee’s

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

2



--------------------------------------------------------------------------------

  Involuntary Termination, as to the number of shares that would have vested, or
as to which repurchase rights would have lapsed, in the ordinary course of
business if the Employee had maintained his employment or consulting
relationship with the Company for twenty-four (24) months following the
effective date of the Involuntary Termination.

 

  (c) Voluntary Resignation; Termination For Cause. If the Employee voluntarily
resigns from the Company, or if the Company terminates the Employee’s employment
for Cause, then the Employee shall not be entitled to receive severance or other
benefits pursuant to this Agreement.

 

  (d) Disability; Death. If the Company terminates the Employee’s employment as
a result of the Employee’s Disability, or if the Employee’s employment
terminates due to the death of the Employee, then the Employee shall not be
entitled to receive severance benefits except as provided in this Section 3(d).
Nothing in this Agreement restricts the Employee’s rights to any payments under
any death or disability insurance policy with the Company in effect at the time
of termination. In addition, if the Employee’s employment terminates due to the
death of the Employee, and his death occurs while he is outside of his country
of residence (for any reason), then the Company will supplement the death
benefit provided by any existing Company-provided life insurance, if necessary,
so that the Employee’s estate or beneficiaries receive total death benefits
equal to two times the Employee’s then-current Base Compensation. Any amount
payable pursuant to this Section 3(d) will be paid in a lump sum to the
Employee’s estate within thirty (30) days following the Employee’s termination
date.

 

  (e) Change in Control Benefits. In the event of a Change in Control in which
the acquirer does not assume unvested compensatory equity awards, the vesting of
each of the Employee’s then-outstanding compensatory equity awards granted under
any of the Company’s equity incentive plans, and the rate of lapsing of any
repurchase right applicable to any shares received under such awards, shall
automatically become accelerated (and, in the case of options, such options
shall become exercisable) as to the number of shares that would have vested, or
as to which repurchase rights would have lapsed, in the ordinary course of
business if the Employee had maintained his employment or consulting
relationship with the Company for eighteen (18) months following the closing of
the Change in Control, in each case as of immediately prior to the closing of
the Change in Control. For purposes of clarity, this eighteen (18) month vesting
acceleration is intended to be in lieu of any automatic accelerated vesting
provision triggered solely on the closing of a Change in Control transaction
contained in the Company’s equity incentive plans (for example, the Company’s
2004 Stock Option Plan currently provides for twelve (12) months of accelerated
vesting in the event of certain material corporate transactions if unvested
awards are not assumed by the acquirer).

 

  (f)

Statutory Severance Rights. If the cash severance benefits which would be
payable to the Employee under applicable employment laws and regulations where
the Employee provides services to the Employer or the Company (the “Statutory
Severance”) would be

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

3



--------------------------------------------------------------------------------

  greater than the severance benefits provided in Section 3(a), or Sections
3(b)(i) and (ii) above, as applicable, then the Employee shall be entitled to
receive the Statutory Severance instead of, and not in addition to, the cash
severance benefits provided for in Section 3(a) or Sections 3(b)(i) and
(ii) above. If the Employee receives the Statutory Severance, he may still be
eligible to receive the accelerated vesting benefits on an Involuntary
Termination provided for in Section 3(b)(iii) and Section 3(c), if applicable.

 

4. Excise Tax Payments. The Company and the Employee agree that the Employee’s
rights to benefits hereunder are subject to reduction in accordance with the
provisions of Section 9(e) (that is, “Parachute Payments”) of the Company’s 2010
Equity Incentive Plan.

 

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

  (a) Base Compensation. “Base Compensation” means an amount equal to the
Employee’s existing annual base salary at the time of the Involuntary
Termination, after excluding amounts paid to cover the Employee’s monthly health
insurance premiums.

 

  (b) Bonus. “Bonus” shall mean the target compensation amount for the fiscal
year of termination under any cash incentive program approved for the year of
termination as applicable to the Employee.

 

  (c) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Employee, (ii) the conviction
of a felony, (iii) a willful act by the Employee which constitutes gross
misconduct and which is materially injurious to the Company, and (iv) following
delivery to the Employee of a written demand for performance from the Company
which describes the basis for the Company’s belief that the Employee has not
substantially performed his duties, continued violations by the Employee of the
Employee’s obligations to the Company which are demonstrably willful and
deliberate on the Employee’s part.

 

  (d) Change in Control. “Change in Control” means the occurrence of any of the
following events:

 

  (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

 

  (ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

4



--------------------------------------------------------------------------------

  (iii) the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least sixty
percent (60%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

 

  (iv) a change in the composition of the Board, as a result of which fewer than
a majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

 

  (e) Disability. “Disability” shall mean that the Employee has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Employee or the Employee’s
legal representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Employee’s employment. In the event that the Employee resumes the
performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

 

  (f) Good Reason. “Good Reason” shall mean the Employee’s voluntary resignation
from all positions he then holds with the Company, effective within ninety
(90) days after the occurrence of the failure of the Company to obtain the
assumption, in all material respects, of this Agreement by any successors to the
Company; provided, however, that the Employee must provide written notice to the
Company of the existence of one of the conditions described above within sixty
(60) days after its initial existence, and the Company must be provided with a
period of thirty (30) days during which it may cure the circumstances giving
rise to the condition (in which case, no right to resign for Good Reason shall
exist). An isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Employee shall not give rise to Good Reason.

 

  (g) Involuntary Termination. “Involuntary Termination” shall mean (i) any
termination of the Employee’s employment by the Company without Cause (and other
than by reason of death or Disability) or (ii) the Employee’s resignation for
Good Reason, provided that in either case, such termination constitutes a
“separation from service” as defined under Treasury Regulation
Section 1.409A-1(h).

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

5



--------------------------------------------------------------------------------

  (h) Release of Claims. “Release of Claims” shall mean a waiver by the
Employee, in a form provided by the Company, and reasonably acceptable to the
Employee, of all employment related obligations of and claims and causes of
action against the Company. The Release of Claims must become effective in
accordance with its terms within thirty (30) days following the event giving
rise to the payment obligation hereunder. If the Release of Claims fails to
become effective within the required period, the Employee will not receive any
of the benefits provided for under this Agreement.

 

6. Successors.

 

  (a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall promptly (within fifteen (15) days after such transaction) assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

  (b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee shall
die at a time when he is receiving payments or benefits hereunder, such payments
and benefits shall continue to be paid or provided to such person or persons
appointed in writing by the Employee to receive such amounts or, if no person is
so appointed, to the Employee’s estate.

 

7. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid, or when delivered by a nationally recognized
commercial overnight courier that provides a receipt. In the case of the
Employee, notices shall be addressed to him at the home address which he most
recently communicated to the Company or the Employer in writing. In the case of
the Company, notices shall be addressed to its U.S. corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

6



--------------------------------------------------------------------------------

8. Miscellaneous Provisions.

 

  (a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

  (b) Whole Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the matters set forth herein, and supersedes all
previous contracts, arrangements or understandings between the Company and the
Employee on the subjects set forth herein. The Agreement may be amended at any
time only by mutual written agreement signed by the parties hereto.

 

  (c) Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without regard to the conflict of law provisions.

 

  (d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

  (e) Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.

 

  (f) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Severance Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year last set forth below.

 

  COMPANY   NEOPHOTONICS CORPORATION     By: /s/ Tim Jenks     Title: Chief
Executive Officer     Date: April 30, 2012       EMPLOYEE   By: /s/ Chi
Yue Cheung     Name: Chi Yue Cheung     Date: April 30, 2012

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

8